Case 2:19-cv-13167-BAF-APP ECF No. 83 filed 04/20/20                  PageID.1735       Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 BURNS & WILCOX LTD.,

         Plaintiff,                                           Civil Action No. 19-CV-13167

 vs.                                                          HON. BERNARD A. FRIEDMAN

 CRC INSURANCE SERVICES, INC., et al.,

       Defendants.
 ____________________________________/

                           OPINION AND ORDER
          DENYING DEFENDANT CARSON SR.’S MOTION TO DISMISS AND
       GRANTING THE OTHER INDIVIDUAL DEFENDANTS’ MOTION TO DISMISS

                 This matter is presently before the Court on the motion of defendant Donald Carson

 Sr. (“Carson Sr.”) to dismiss [docket entries 54] and the motion of defendants Sheila Hailey, Donald

 Carson Jr., Gregory T. Watson, William Lee Coleman, Paige Gibson, Amanda Ruppel, Andrew

 Carson, Matthew Vaughan, Ben Zhou, Anthony Cugini, Peter Ulmer, and Matthew Swaby to

 dismiss [docket entry 70]. Plaintiff has responded and defendants have replied. Pursuant to E.D.

 Mich. LR 7.1(f)(2), the Court shall decide these motions without a hearing. For the reasons stated

 below, the Court shall deny defendant Carson Sr.’s motion and grant the other defendants’ motion.

                 Plaintiff Burns & Wilcox, Ltd. (“B&W”) “is a large insurance wholesale broker and

 underwriting manager that specializes in securing insurance coverage for hard-to-place risks across

 the United States and Canada.” Am. Compl. ¶ 10. It has at least forty-four offices in twenty-six

 states and approximately 1,000 employees. Id. ¶¶ 11-12. Defendant CRC Insurance Services, Inc.

 (“CRC”) “operates as a wholesale insurance broker that offers property insurance for various

 risks [and] [i]t operates across the United States, and it has offices in many of the same locations

 [where B&W] has offices.” Id. ¶ 15. B&W and CRC are competitors. Id. ¶ 16. Plaintiff alleges
Case 2:19-cv-13167-BAF-APP ECF No. 83 filed 04/20/20                   PageID.1736       Page 2 of 10



 that in October 2019 one of its vice-presidents, defendant Carson Sr., “stood up on a table at

 [B&W’s] Arlington office and announced to the gathered employees that he was immediately

 resigning from [B&W] to work with the Dallas office of Defendant CRC.” Id. ¶ 3. Defendants

 Sheila Hailey and Donald Carson Jr. allegedly made the same announcement at that time. Id. ¶ 4.

 The remaining defendants, also former employees of B&W, have likewise left B&W to work for

 CRC, allegedly all at the behest of Carson Sr. and CRC.1 Id. ¶¶ 5-8.

                Plaintiff claims that Carson Sr. has breached his fiduciary duty to B&W (Count I);

 that CRC aided and abetted him in doing so (Count II); that CRC and Carson Sr. have tortiously

 interfered with plaintiff’s business relationships and contracts with its employees (Count III); that

 CRC and Carson Sr. have been unjustly enriched by soliciting and hiring plaintiff’s former

 employees (Count IV); that all of the defendants have misappropriated plaintiff’s trade secrets, in

 violation of the Defend Trade Secrets Act and the Michigan Uniform Trade Secrets Act (Counts V

 and VI); that all of the individual defendants other than Carson Sr. have breached various contractual

 agreements with plaintiff (i.e., non-disclosure and non-solicitation agreements) (Count VII); and that

 all of the defendants participated in a “civil conspiracy to wrongfully deprive [B&W] of its

 confidential and protected information, to encourage [B&W] employees to defect, and/or to

 wrongfully compete with [B&W]” (Count VIII). Plaintiff seeks injunctive relief, damages, interest,

 costs, and attorney fees.

 Defendant Carson Sr.’s Motion for Partial Dismissal

                In this motion, defendant Carson Sr. seeks dismissal of plaintiff’s breach of fiduciary


        1
          Plaintiff’s amended complaint names twenty-six individuals defendants. Plaintiff
 voluntarily dismissed the amended complaint as to thirteen of them (see docket entries 56-68).
 All of the remaining thirteen individual defendants have moved to dismiss.

                                                   2
Case 2:19-cv-13167-BAF-APP ECF No. 83 filed 04/20/20                    PageID.1737       Page 3 of 10



 duty claim. He argues that “[p]laintiff fails to state a claim against Carson, Sr. for breach of

 fiduciary duty because it fails to plead facts supporting a breach of any duties arising from a

 fiduciary relationship between Plaintiff and Defendant.” Def.’s Br. ¶ 3. Alternatively, defendant

 argues that plaintiff should provide a more definite statement of the facts supporting this claim.

                Under Fed. R. Civ. P. 12(b)(6), the Court may dismiss a complaint if it fails to state

 a claim upon which relief can be granted. To survive a motion to dismiss, a complaint “must contain

 sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible “when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable for

 misconduct alleged.” Id. “[A] plaintiff’s obligation to provide the ‘grounds’ of his entitlement to

 relief requires more than labels and conclusions, and a formulaic recitation of the elements of a

 cause of action will not do. Factual allegations must be enough to raise a right to relief above a

 speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                Defendant cites Creelgroup v. Brieden, No. 09-12493, 2010 WL 3023815, at *3 (E.D.

 Mich. July 29, 2010), for its statement that “[a]n employer cannot maintain a claim for

 post-employment breach of fiduciary duty based on solicitation of former clients unless the parties

 executed an appropriate non-competition agreement.” Defendant also notes plaintiff’s concession

 that he did not sign such an agreement. Def.’s Br. ¶ 4 (citing Am. Compl. ¶ 143). But plaintiff’s

 breach of fiduciary duty claim against Carson Sr. is based on more than his alleged post-employment

 solicitation of plaintiff’s employees.      Plaintiff also alleges, for example, that Carson Sr.

 misappropriated trade secrets and used them to give CRC an unfair competitive advantage over

 plaintiff. As the court noted in Creelgroup, a former employee “may not use former employer’s


                                                   3
Case 2:19-cv-13167-BAF-APP ECF No. 83 filed 04/20/20                    PageID.1738       Page 4 of 10



 trade secrets.” Creelgroup, 2010 WL 3023815, at *3.

                The allegations in the amended complaint, which are quite detailed as to Carson Sr.,

 more than suffice to “raise a right to relief above a speculative level” as regards plaintiff’s breach

 of fiduciary claim. Such a claim has just three elements, namely, the existence of a fiduciary

 relationship, failure to observe a duty arising from this relationship, and damages. See Daneshvar

 v. Kipke, 266 F. Supp. 3d 1031, 1053 (E.D. Mich. 2017), aff’d, 749 F. App’x 986 (Fed. Cir. 2018).

 The Court is satisfied that this claim is sufficiently pled to defeat a challenge under Fed. R. Civ. P.

 12(b)(6), and that plaintiff’s allegations are not “so vague or ambiguous that the party cannot

 reasonably prepare a response,” such that a more definite statement should be required under Fed.

 R. Civ. P. 12(e). Accordingly, the Court shall deny defendant Carson Sr.’s motion to dismiss or for

 a more definite statement.

 All Other Individual Defendants’ Motion to Dismiss

                All of the other individual defendants (hereinafter, “defendants”) seek dismissal of

 all of the claims against them on the grounds that the amended complaint “does not state even a

 single specific factual allegation supporting the Counts alleged against [them].” Defs.’ Mot. to

 Dismiss at 2. Defendants argue that the claims against them are supported only by “information and

 belief allegations” and “blanket allegations against a group,” which do not satisfy the pleading

 requirements articulated in Twombly and Iqbal. Defs.’ Br. at 4. Defendants argue that in each of

 the counts against them (V-VIII), the amended complaint makes no allegations against any of them

 specifically, but instead makes general or unclear allegations regarding “some or all of the remaining

 defendants” (Am. Compl. ¶ 229), “Carson Sr. and . . . additional defendants” (id. ¶ 230), “other

 individual defendants” (id. ¶¶ 235, 247), “all of the remaining defendants” (id. ¶ 242), “all the


                                                   4
Case 2:19-cv-13167-BAF-APP ECF No. 83 filed 04/20/20                    PageID.1739        Page 5 of 10



 individual defendants” (id. ¶¶ 248, 269), “individual defendants” (id. ¶ 249), “each of the defendants

 named in the count” (i.e., all individual defendants except Carson Sr.) (id. ¶ 257), “several of them”

 (id. ¶ 261), “most or all of the defendants” (id. ¶ 262), “one or more of the defendants” (id. ¶¶ 263,

 264), “each of the individual defendants” (id. ¶ 270), and “each member of the conspiracy” (id. ¶

 271). Defendants cite authority for the proposition that such “group” allegations do not suffice to

 state a claim against any particular individual.

                 In response, plaintiff argues that the amended complaint’s allegations suffice to give

 all of the defendants fair notice of the claims and that sufficient facts are alleged to satisfy Twombly

 and Iqbal. Plaintiff notes that it specifically alleges that each of the defendants signed an agreement

 containing provisions prohibiting them from disclosing B&W’s confidential information and from

 soliciting B&W’s employees or clients. See Am. Compl. ¶¶ 117-18 (Hailey), 119 (Carson Jr.), 120

 (Coleman), 121 (Gibson), 124 (Andrew Carson), 130 (Vaughn), 131 (Zhou), 135 (Ulmer), 138-39

 (Watson), 140 (Ruppel), 141 (Cugini), and 142 (Swaby). Plaintiff also notes that the amended

 complaint specifically alleges that each of the defendants resigned from B&W in October and

 November 2019. See id. ¶¶ 31 (Hailey), 34 (Carson Jr.), 39 (Watson), 42 (Coleman), 45 (Gibson),

 48 (Ruppel), 57 (Andrew Carson), 78 (Vaughan), 81 (Zhou), 90 (Cugini), 96 (Ulmer), and 99

 (Swaby). But this is the extent of the specific facts alleged against each individual defendant.

                 The remaining allegations against these defendants are phrased in general, broad-

 brush terms that reveal no factual basis from which the Court can infer that a claim has been stated

 against any of the defendants specifically. In response to this motion, plaintiff argues that the

 amended complaint alleges that defendants misappropriated trade secrets and confidential

 information and that they solicited employees and clients. Plaintiffs direct the Court’s attention to


                                                    5
Case 2:19-cv-13167-BAF-APP ECF No. 83 filed 04/20/20                PageID.1740      Page 6 of 10



 paragraphs 9, 190, 247-49, 269-74 of the amended complaint. Pl.’s Resp. at 6-7. But these

 paragraphs are simply further examples of general allegations that do little more than recite the

 elements of claims, rather than state facts from which wrongdoing can reasonably be inferred:

                                       INTRODUCTION

                                            *   *    *

               9. In addition, by accepting a position with a direct competitor of
               BURNS & WILCOX, each individual Defendant has breached
               his or her contractual agreement with BURNS & WILCOX
               which includes express obligations not to directly or indirectly
               compete, solicit BURNS & WILCOX employees or clients or agents;
               and not to misuse BURNS & WILCOX’s confidential information.

                                            *   *    *

                                      COUNT III
                               TORTIOUS INTERFERENCE
                            (AGAINST CRC AND CARSON, SR.)

                                            *   *    *

               190. As a proximate result of CRC’s actions, BURNS & WILCOX
               has been directly injured by the loss of the individual
               Defendants named in this suit (other than Carson Sr.) who no
               longer work for BURNS & WILCOX and who now work for a direct
               competitor, in violation of BURNS & WILCOX’s agreements with
               its employees, which include non-competition, non-solicitation
               and non-disclosure provisions.

                                            *   *    *

                                   COUNT IV
                  UNJUST ENRICHMENT AND/OR QUANTUM MERUIT
                         (AGAINST CRC AND CARSON, SR.)

                                            *   *    *

               247. Upon information and belief, the other individual
               Defendants also misappropriated and threatened to misappropriate
               trade secrets belonging to BURNS & WILCOX.

                                                6
Case 2:19-cv-13167-BAF-APP ECF No. 83 filed 04/20/20              PageID.1741        Page 7 of 10



            248. Upon information and belief, the misappropriation of trade
            secrets by all the individual Defendants, including Carson Sr., was
            done with the agreement, knowledge and/or consent of CRC.

            249. The misappropriation of trade secrets by individual
            Defendants was done to wrongfully benefit each individual involved,
            including Carson Sr. and CRC, and each individually.

                                         *    *   *

               COUNT VIII CIVIL CONSPIRACY TO WRONGFULLY
               DEPRIVE BURNS & WILCOX OF ITS CONFIDENTIAL
               AND PROTECTED INFORMATION, TO ENCOURAGE
              BURNS & WILCOX EMPLOYEES TO DEFECT, AND/OR
             TO WRONGFULLY COMPETE WITH BURNS & WILCOX
                             (ALL DEFENDANTS)

                                         *    *   *

            269. Upon information and belief, all of the Defendants have
            engaged in concerted action to wrongfully deprive BURNS &
            WILCOX of its confidential and protected information; to encourage
            BURNS & WILCOX employees to defect from their employment to
            CRC; and/or to directly or indirectly compete with BURNS &
            WILCOX in violation of individual contracts executed by
            certain individual Defendants.

            270. Such actions are in violation of Carson Sr.’s fiduciary duties to
            BURNS & WILCOX, as alleged above, and in violation of the
            contractual obligations owed by each of the individual Defendants
            (other than Carson Sr.) who signed agreements with BURNS &
            WILCOX, as also alleged above.

            271. Upon information and belief, by various means, each
            member of the conspiracy intended to accomplish an unlawful
            purpose (i.e., deprive BURNS & WILCOX of its confidential and
            protected information or to unfairly compete) or to accomplish a
            lawful purpose by unlawful means (i.e., use of a rogue
            employee—Carson Sr.—to unfairly compete for information and new
            employees).

            272. An important part of the conspiracy is the making of
            false representations by Carson Sr., Ms. Hailey, and others, to
            BURNS & WILCOX employees and to BURNS & WILCOX

                                              7
Case 2:19-cv-13167-BAF-APP ECF No. 83 filed 04/20/20                  PageID.1742        Page 8 of 10



                clients, about the state of business at BURNS & WILCOX; false
                representations about the likelihood of continued employment
                with BURNS & WILCOX; and repeating those misrepresentations,
                all as pleaded elsewhere.

                273. An additional component of the conspiracy is the
                publication of statements to certain retail agents that there has been
                “high turnover” at BURNS & WILCOX, which is likely to cause
                servicing issues, and the representation that CRC will offer higher
                commissions that BURNS & WILCOX to retail agents on “new
                business.”

                274. The civil conspiracy to wrongfully deprive BURNS & WILCOX
                of its confidential and protected information, to encourage
                BURNS & WILCOX employees to leave BURNS & WILCOX,
                and to unfairly compete has in fact damaged and injured BURNS
                & WILCOX by allowing portions of its confidential and proprietary
                information (that was previously unknown to CRC) to fall into
                CRC’s hands for its use in competition against BURNS &
                WILCOX, and by the resulting departure of BURNS & WILCOX
                employees.

                All plaintiff has alleged factually is that defendants used to work for B&W, that they

 signed confidentiality and non-solicitation agreements, and that they now work for CRC. That

 defendants could have breached their agreements (e.g., by divulging confidential information they

 acquired while working for plaintiff or by using such information at their new positions or by

 soliciting plaintiff’s employees or clients) is certainly possible, but plaintiff has not made such

 claims plausible by providing the necessary “factual enhancement.” Twombly, 550 U.S. at 557.

 Lacking factual enhancement, plaintiff’s amended complaint consists of precisely the sort of

 “unadorned, the-defendant-unlawfully-harmed-me accusation[s]” that the Supreme Court has

 denounced. Iqbal, 556 U.S. at 678.

                This is evident not only in the above-quoted paragraphs, but also in the allegations

 within the misappropriation of trade secret and breach of contract counts directed at defendants in


                                                  8
Case 2:19-cv-13167-BAF-APP ECF No. 83 filed 04/20/20                     PageID.1743        Page 9 of 10



 Counts V, VI, and VII. Without offering any facts to explain how or when or whether defendants

 did so, plaintiffs allege that “[o]n information and belief, some or all of the remaining

 Defendants have also misappropriated and misused trade secrets belonging to BURNS &

 WILCOX,” in violation of the federal trade secrets statute. Am. Compl. ¶ 229. It is not even clear

 which of the defendants this claim is meant to encompass, as plaintiff alleges that Carson Sr. and

 “additional Defendants,” without identifying them, misappropriated plaintiff’s trade secrets. Id. ¶

 230. Similarly, plaintiff alleges that Carson Sr. and “the other individual Defendants also

 misappropriated and threatened to misappropriate trade secrets belonging to BURNS & WILCOX,”

 id. ¶ 247, in violation of the Michigan trade secrets statute. But again, no facts are alleged that

 would permit the Court to infer that this claim is plausible, not simply possible. The breach of

 contract claims fare no better, as plaintiff alleges that defendants, or “several of them,” id. ¶ 261, or

 “most or all of Defendants,” id. ¶ 262, attempted to solicit plaintiff’s employees, and that “one or

 more of the Defendants” is improperly using plaintiff’s confidential information and trade secrets

 and soliciting plaintiff’s employees and clients. Id. ¶¶ 263-64. But these allegations, like all of the

 others pertaining to the individual defendants other than Carson Sr., are unsupported by any

 statement of facts.

                 These allegations that defendants, or some of them, “harmed me” on information and

 belief do not state a claim against any of the defendants under any of the counts of the amended

 complaint. Every defendant in every case is entitled to know the factual basis for every claim being

 asserted against him/her. In the present case, the amended complaint contains none of the “factual

 enhancement” the Supreme Court has held that Fed. R. Civ. P. 8 requires. The amended complaint

 is so lacking in factual content that the Court cannot “draw the reasonable inference that the


                                                    9
Case 2:19-cv-13167-BAF-APP ECF No. 83 filed 04/20/20                 PageID.1744       Page 10 of 10



 defendant is liable for [the] misconduct alleged.” Iqbal, 556 U.S. at 678. The Court shall therefore

 dismiss the amended complaint as to all of the individual defendants except Carson Sr. Accordingly,



                IT IS ORDERED that the motion of defendant Carson Sr. to dismiss is denied.



                IT IS FURTHER ORDERED that the motion of all of the other individual defendants

 to dismiss is granted.


                                               s/Bernard A. Friedman
                                               BERNARD A. FRIEDMAN
                                               SENIOR UNITED STATES DISTRICT JUDGE
 Dated: April 20, 2020
        Detroit, Michigan




                                                 10
